Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1) a conveyance member in claim 1; 2) a discharge member in claim 1; and 3) a discharge part in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the sheets" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “the first offset position and the second offset position being separated from a reference discharge position by a first distance each other in a first direction and in a second direction opposite to the first direction in the width direction”.  (emphasis added).  It is unclear what is meant by this recitation.  Is it a first distance between each other?  Further clarification is needed to understand this recitation.  Claims 2-9 depend from claim 1, and therefore have the same indefiniteness issues as outlined above with regard to claim 1.
Claim 4 recites the limitation "the predetermined distance" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the predetermined distance" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the predetermined distance" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the image forming part" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
4.	Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 dated 6/9/2021 is patentable over the prior art or record, because the teachings of the references taken as a whole do not show or render obvious the combination, including a control part configured to carry out a sort processing, wherein in a case where a sheet is discharged to a first offset position, the control part shifts a discharge member to a first reception position separated from a home position in a second direction by a second distance shorter than a first distance, shifts the discharge member to a first discharge position separated from the first reception position in a first direction by the first distance after the sheet is received by the discharge member, and then discharges the sheet to the first offset position, and in a case where the sheet is discharged to a second offset position, the control part shifts the discharge member to a second reception position separated from the home position in the first direction by the second distance, shifts the discharge member to a second discharge position separated from the second reception position in the second direction by the first distance after the sheet is received by the discharge member, and then discharges the sheet to the second offset position.
The closest prior art references of record are Japanese Publication No. 8-208098 (cited in the 6/9/2021 IDS) (hereinafter “JP’098”) and U.S. Patent No. 8,448,943 (Prabhat et al.) (hereinafter “Prabhat”).  Neither of these references alone or in combination teaches a control part that operates as claimed.  While JP’098 teaches a sheet discharge device (Fig. 1) with a conveyance member (including 16), a discharge member (Fig. 3), a shift part (including 81, 82 and 74) and a control part (numbered paragraph [0037] of the machine translation) to carry out a sort processing where sheets conveyed from thr conveyance member (including 16) are alternately discharged to a first offset position and a second offset position for each copy and the first offset position and the second offset position are separated from a reference discharge position (e.g., center line of discharge path) by a first distance, JP’098 does not teach shifting the discharge member (Fig. 3) to a first reception position by a second distance shorter than the first distance, as claimed.  Also, JP’098 does not teach the sequence of shifting to the first reception position, the first discharge position and then discharging a sheet to the first offset position, as claimed.  Similarly, JP’098 does not teach shifting the discharge member to the second reception position by the second distance, as claimed.  Moreover, JP’098 does not teach the sequence of shifting to the second reception position, the second discharge position and then discharging the sheet to the second offset position, as claimed.   
Prabhat teaches a conveyance member (304), a discharge member (314) , a shift part (step 202) and a control part (320) that operate to receive sheets at different first and second reception positions separated from a home position (center of discharge path), but Prabhat does not teach discharging to first and second offset positions, as claimed.  Also, Prabhat does not teach shifting the discharge member to first and second reception positions at specific distances from a home position, as claimed.  Also, Prabhat does not teach the sequence of shifting to the fist reception position, the first discharge position and then discharge to the first offset position, as claimed.  Likewise, Prabhat does not teach the sequence of shifting to the second reception position, the second discharge position and then discharging the sheet to the second offset position, as claimed.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653